AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT                                  Cou R.T          DEC O5 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA                            CLER~. u 5 "'' ''<lrT COURT
                                                                                                  SOUTHEF:N 01'.',;·:;,;::-; Oe CALIFUkNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN AC MMINAL CASE                                 OEPUTY
                                                                     (For Revocation of Probation or Supervised-Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)

      YAIR ANTONIO BALDERAS-VALERIANO                                   Case Number:         19CR1599-DMS

                                                                     Carolyn Oliver CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                84625298
•·
THE DEFENDANT:
~    admitted guilt to violation of allegation(s) No.      I and 3 (Judicial Notice taken)
                                                          -----'---------'-------------
•    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

             I, 3                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     December s 2012
                                                                     Date of Imposition of Sente~


                                                                                  ~m-
                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                YAIR ANTONIO BALDERAS-VALERIANO                                         Judgment - Page 2 of2
CASE NUMBER:              19CR1599-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody oftbe United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS consecutive to 19mj22391-RAM and 19mj24340-RNB.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to FCI Victorville.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - - - ' - - - - - - - - - -

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR1599-DMS
